Citation Nr: 1627471	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

When this case was previously before the Board in July 2015 it was decided in part and remand in part for additional development.  It has since been returned to the Board for further appellate action.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  In the course of the above-noted July 2015 remand, the Board found the Veteran's May 2010 VA audiology examination report to be inadequate.  Specifically, the Board noted deficiencies in the examiner's medical opinion.  Following her examination, the examiner found the Veteran's bilateral hearing loss was less likely than not related to military service, in principle part, because hearing was within normal limits at separation from military service.  The Board found this medical opinion insufficient, because the examiner did not adequately consider and address the Veteran's statements relative to his in-service noise exposure, or the Veteran's conceded military noise exposure resulting from his military occupational specialty (MOS).  The Board specifically indicated that an examiner cannot simply rely on the absence of evidence in the service treatment records (STRs) to provide a negative opinion.  In addition, the May 2010 examiner wholly failed to address the etiology of the Veteran's tinnitus. 

Briefly, the Board notes the Veteran has clearly been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as well as tinnitus.  In addition, the Veteran's DD-214 indicates his MOS was Boatswain.  The Board notes the United States Army has acknowledged this MOS carries a moderate probability for exposure to acoustic trauma.  Therefore, the central issue that remains is whether the Veteran's current disabilities are related to his in-service acoustic trauma.  

A second VA medical opinion was obtained in July 2015.  The Board observes the medical opinion was provided by an audiologist who did not previously examine the Veteran.  The audiologist again concluded the Veteran's hearing loss was less likely as not related to his in-service noise exposure.  In support of her conclusion, she tersely stated that she agreed with the prior examiner's opinion, and again noted the Veteran's hearing was within normal limits during military service.  Though the examiner noted the Veteran underwent a whispered voice test at entrance into active duty service, she curiously indicated there was no evidence of a puretone threshold shift from entrance through separation.  In this respect, a puretone threshold shift could not be assessed, as baseline puretone testing was not administered on entrance.  The audiologist also wholly failed to address the Veteran's self-reports of excessive noise exposure in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the audiologist also cited to a 2006 Institute of Medicine (IOM) study, which concluded evidence neither proved nor disproved the existence of delayed onset noise-induced hearing loss in support of her conclusion.  

Here, the Board notes a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged, and if the redundant cells are not there, the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in only a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the prior 2006 IOM studies that concluded limited sound exposure in the past may not result in long term damage.  Based on these divergent studies, as well as the above-noted deficiencies in the July 2015 VA medical opinion, the Board finds a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.  

With respect the Veteran's tinnitus, the July 2015 VA audiologist concluded this disability was also less likely than not related to military noise exposure.  In support of this conclusion, the audiologist simply stated the Veteran reported his tinnitus began 2 years prior to his 2010 VA examination.  The audiologist did not explain how or why this fact led to her conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on these insufficiencies, the Board finds a new medical opinion is necessary.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, all pertinent evidence of record must be made available to and reviewed by an otolaryngologist.  The physician must consider the above-noted study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although hearing loss or tinnitus may not have been shown in service or at separation from service, service connection can still be established if the evidence shows these disabilities are actually due to incidents during service.  

The physician should state an opinion as to whether there is a 50 percent or better probability that any degree of the Veteran's hearing loss originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  

The physician should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure, and if not, an opinion as to whether there is a 50 percent or better probability that the tinnitus was caused or permanently worsened by the Veteran's hearing loss disability.

Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinions.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other indicated development.  

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




